DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita (US 20160150685).
Regarding claim 1, Kurita, as shown in figures 1-6, discloses an electronic device, comprising:
a circuit board (PCB 7) and one or more electronic components (9A-9C) mounted on the circuit board;
a shield can (shield case 5) coupled to the circuit board and covering the one or more electronic components (figs. 5 and 6);
considering the sections 21-23/15-16 of the gripping member 3, see figs. 3A-3C) disposed on the circuit board and coupled to the shield can (see fig.5B), the one or more first fastening structures having a first width;  and
one or more second fastening structures (considering section 3C and the narrow section connecting 13A/13B) extending from the one or more first fastening structures, the one or more second fastening structures having a second width smaller than the first width (clearly shown in figure 3C).
Kurita is silent about a housing and the circuit board is disposed in the housing.
The Examiner takes Official Notice that such arrangement is well known.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a housing and the circuit board is disposed in the housing in order to completely encasing the circuit board for its protection, since such structure is well known in the art.
Regarding claim 2, Kurita discloses the electronic device of claim 1, wherein the one or more second fastening structures include at least one of a curved shape or a straight line shape (see fig. 2). 
	Regarding claim 3, Kurita discloses the electronic device of claim 1, wherein the one or more first fastening structures further include one or more guide portions guiding the coupling of the shield can (considering the guide portion is the portion at reference 25 for inserting the wall 5B, see fig. 3D). 
 
claim 6, Kurita discloses the electronic device of claim 1, wherein the one or more first and second fastening structures are formed of conductive pads (note: 13C is a solder join and is consider as a conductive pad), except which are copper pads. 
	It would have been obvious to one having ordinary skill in the art (at the time the invention was made) before the effective filing date of the claimed invention to have conductive pads (the gripping member 3) are made of copper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 7, Kurita discloses the electronic device of claim 1, wherein the one or more first fastening structures include one or more third fastening structures (considering section 22) individually formed inside the one or more first fastening structures and having a third width smaller than the first width. 
	Regarding claim 8, Kurita, as discussed in claim 1 above, discloses an electronic device, comprising:
a circuit board (7) one or more electronic components (9A-9C)  mounted on the circuit board;  
a shield can (5) coupled to the circuit board and covering the one or more 
electronic components;  and
one or more first fastening structures (21-23, 15-16) disposed on the circuit board and coupled to the shield can, the one or more first fastening structures having a first 
Kurita is silent about a housing and the circuit board is disposed in the housing.
The Examiner takes Official Notice that such arrangement is well known.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a housing and the circuit board is disposed in the housing in order to completely encasing the circuit board for its protection, since such structure is well known in the art.
Regarding claim 9, Kurita discloses the electronic device of claim 8, wherein the one or more coupling portions include a first coupling portion (on one side of 13C) and a second coupling portion (on another side of 13C), wherein the first coupling portion is externally bent from a side bottom of the shield can (see fig. 5A), and wherein the second coupling portion is internally bent from the side bottom of the shield can (see fig.5A).
Regarding claim 10, Kurita discloses the electronic device of claim 9, wherein the first and second coupling portions are arranged in opposite directions on the side bottom of the shield can (on opposite side of 13C). 
Regarding claims 11-13 and 16-17, all of the limitations have been discussed in claims 1-3 and 6-7 above.

Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 3, a combination of limitations that the one or more guide portions include a first guide portion and a second guide portion, wherein the first guide portion projects from a center of an end of the one or more first fastening structures, and wherein the second guide portion projects from a center of another end of the one or more first fastening structures.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 11 and 13, a combination of limitations that the one or more guide portions include a first guide portion and a second guide portion, wherein the first guide portion projects from a center of an end of the one or more first fastening structures, and wherein the second guide portion projects from a center of another end of the one or more first fastening structures.  None of the reference art of record discloses or renders obvious such a combination.

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HOA C NGUYEN/           Primary Examiner, Art Unit 2847